Case 3:17-cv-01104-VLB Document 82-21 Filed 05/15/19 Page 1 of 3




                  Exhibit 22
             Case 3:17-cv-01104-VLB Document 82-21 Filed 05/15/19 Page 2 of 3
                                                 Sunday, September 17, 2017 at 6:22:20 AM Paciﬁc Daylight Time




Subject: RE: date check
Date: Thursday, December 17, 2015 at 12:06:56 PM Paciﬁc Standard Time
From: Dovidio, John <john.dovidio@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Sue,

I am looking into it.

Jack

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Thursday, December 17, 2015 10:43 AM
To: Dovidio, John <john.dovidio@yale.edu>
Subject: Re: date check

Hi Jack,
Thanks for the update. I do have one other quesOon: Do the faculty in interdisciplinary programs (such as
Renaissance Studies) ever vote in the individual departments outside their own? Just wondering, and thanks if you
have any informaOon.
Yours,
Sue

From: "Dovidio, John" <john.dovidio@yale.edu>
Date: Tuesday, December 15, 2015 at 3:56 PM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: RE: date check

Sue,

A 45-day period would begin on receipt of the day you formally receive information about the decision, as
specified in the Handbook. Our discussion yesterday was about procedures and, asI explained, did not imply any
particular outcome.

I am looking further into the details of my role and will get back to you as soon as I can on the details.

Please don't hesitate to contact me if you have any questions.

Jack

From: Susan Byrne [susan.byrne@yale.edu]
Sent: Tuesday, December 15, 2015 6:58 AM
To: Dovidio, John
Subject: date check

Dear Jack,
I write with a follow-up to our meeting yesterday. For purposes of appeal, does the 45-day clock start
with yesterday's meeting, or on my receipt of the written response from the Dean?

                                    INITIAL DISCOVERY PROTOCOLS                                               Page 36 of 46
                                                                                                             P77
              Case 3:17-cv-01104-VLB Document 82-21 Filed 05/15/19 Page 3 of 3



Thanks,
Sue

Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
http://suebyrne.com
-  -------




                                        INITIAL DISCOVERY PROTOCOLS               Page 37 of 46
                                                                                 P78
